Citation Nr: 1214870	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-19 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection hypertension, as due to exposure to Agent Orange or other herbicide agents.

2.  Entitlement to service connection for a skin disorder, including actinic keratosis and basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran had active service from March 1959 to June 1986.  He served in combat and has been awarded the Purple Heart Medal.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).  

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues of service connection for hypertension and service connection for basal cell carcinoma have been recharacterized on the front page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

In February 2011, the Board remanded this case.  As noted in the remand, the issue of an increased rating for iliac crest deformities been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Board remanded this case, in part, to procure two VA examinations with opinions.  With regard to hypertension, the examiner was requested to provide an opinion as to the following:

(1) The hypertension examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension had its clinical onset during service or is related to any in-service disease, event, or injury, including herbicide exposure.  In providing this opinion, the examiner should consider the Veteran's statements that his many in-service injuries and the stress and pain due to those injuries caused his blood pressure to fluctuate and played an etiological role in the development of hypertension.  
(2) If the answer to the above question is negative, the hypertension examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension is proximately due to, or the result of, the Veteran's service-connected iliac crest deformities.  
(3) If the answer to the above question is negative, the hypertension examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension is permanently aggravated by the Veteran's service-connected iliac crest deformities.  

The requested examination was conducted in April 2011.  The examiner only answered question (2) and the answer was negative.  The first and third questions were not resolved.  

With regard to a skin disability, the examiner was requested to provide an opinion as to the following:

The skin examiner should identify all current skin disorders found to be present, i.e., basal cell carcinoma, actinic keratosis, etc.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin disorder had its clinical onset during service or is related to any in-service disease, event, or injury, including sun exposure and/or herbicide exposure.  In providing this opinion, the examiner should consider the complaints and findings in the service treatment records as well as the continuity of symptomatology since service.

The examiner provided an opinion that the skin disabilities (noted currently to be resolved and to have included basal cell carcinoma and actinic keratosis) were not due to or the result of military service, sun exposure, or herbicides exposure.  With regard to sun exposure, the examiner indicated that the Veteran's duties did not place him in prolonged sun exposure.  However, there was no discussion of the Veteran's duties.  The Veteran has since continued to contend that he was stationed in climates where he was exposed to intense sun exposure for sustained periods and suffered severe burns on his face, arms, and neck.  Also, as pointed out by his representative, the Veteran is certainly competent to make a report of his sun exposure, particularly in light of his inservice combat status.  

In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders). 

In addition, the Veteran has reported recent treatment at the James Haley VA Hospital, to include for the treatment of skin cancer.  These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the James Haley VA Hospital, to include treatment for skin cancer in January, February, March, and April 2012, as well as any other recent records for both skin disability and hypertension.  

2.  Thereafter, schedule the Veteran for VA hypertension and skin examinations.  Any indicated tests should be accomplished.  The examiners should review the claims folder in conjunction with the examinations.  

The hypertension examiner should provide an opinion as 

(A) Whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension had its clinical onset during service or is related to any in-service disease, event, or injury, including herbicide exposure.  In providing this opinion, the examiner should consider the Veteran's statements that his many in-service injuries and the stress and pain due to those injuries caused his blood pressure to fluctuate and played an etiological role in the development of hypertension.  

(B) If the answer to the above question is negative, the hypertension examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension is proximately due to, or the result of, the Veteran's service-connected iliac crest deformities.  

(c) If the answer to the above question is negative, the hypertension examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension is permanently aggravated by the Veteran's service-connected iliac crest deformities.  

The skin examiner should identify all current skin disorders found to be present, i.e., basal cell carcinoma, actinic keratosis, etc.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin disorder had its clinical onset during service or is related to any in-service disease, event, or injury, including sun exposure and/or herbicide exposure.  In providing this opinion, the examiner should consider the complaints and findings in the service treatment records as well as the continuity of symptomatology since service.  The examiner should assume that the Veteran had inservice sun exposure.  

The examiners should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiners for completion of the inquiry.

4.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


